EVERETT, Chief Judge
(concurring):
Unlike the members of a court-martial, a military judge usually is not under the command of a convening authority. Moreover, statutory provisions help safeguard the independence of military judges from commanders. See Articles 26(c) and 37, 10 U.S.C. §§ 826(c) and 837, respectively. In order to assure that an accused servicemember might receive the full benefit of this independence, Congress authorized trials by military judge alone upon request of an accused. Further, unlike Fed.R.Crim.P. 23(a), the Code — in recognition of the “possibility of undue prejudicial command influence that is not present in civilian life” * —does not require consent by the Government for a bench trial.
In Singer v. United States, 380 U.S. 24, 37-38, 85 S.Ct. 783, 791-792, 13 L.Ed.2d 630 (1965), the Supreme Court left open the possibility that, despite the unconditional language of Fed.R.Crim.P. 23(a), the Government might not be allowed to insist on trial by jury for a defendant who wished to be tried by judge alone. Subsequently, it has been held that — for such reasons as complexity of the issues or pretrial publicity — a defendant may be entitled to waive a jury trial, even though the Government has not consented thereto. United States v. Braunstein, 474 F.Supp. 1 (D.N.J.1979).
I infer that Congress intended for the Uniform Code to be interpreted in a somewhat similar manner. Thus, a military judge has broad — but not unlimited — discretion to deny an accused’s request for a bench trial. For example, the judge may properly determine that, because of the particular issues raised in a case or because of his own involvement in a related case, the findings and sentence should be left to the court members.
Should the judge be obligated to state his reasons for rejecting a request for a bench trial? Without such a statement of reasons, the task of reviewing on appeal the judge’s exercise of discretion becomes very difficult. Moreover, there is little occasion to place on an accused and his counsel any obligation to announce explicitly a reason for their request. Indeed, the existence of at least two reasons can almost invariably be assumed — namely, (a) a desire to be tried by an official who is not under the command of the convening authority who referred the charges for trial; and (b) a wish to have guilt adjudged and sentence imposed by an officer who is legally trained. In view of the Uniform Code’s purposes of eliminating “command influence” and increasing the professionalism in military justice, these reasons have the blessings of Congress. Therefore, I would not penalize appellant — whose defense counsel failed to state the obvious — by excusing the military judge from the obligation to express his reasons for denying the request for trial by judge alone.

 Senate Report No. 1601, 90th Cong., 2d Sess. (1968), reprinted in [1968] U.S.Code Cong, and Ad.News 4501, 4504.